Case 8:17-cr-00408-VMC-TBM Document 120 Filed 06/11/21 Page 1 of 6 PageID 444




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                  Case No.: 8:17-cr-408-VMC-TBM

   MIGUEL VALDEZ TORRES

   ____________________________/

                                     ORDER

         This cause comes before the Court pursuant to Defendant

   Miguel     Valdez    Torres’s    pro      se    construed    Motion     for

   Compassionate Release (Doc. # 114), filed on February 26,

   2021. The United States of America responded on April 12,

   2021. (Doc. # 119). For the reasons set forth below, the

   construed Motion is denied.

    I.   Background

         In   January    2018,   the Court        sentenced   Torres to    120

   months’ imprisonment for conspiracy to distribute and possess

   with intent to distribute five kilograms or more of cocaine

   while aboard a vessel subject to the jurisdiction of the

   United States. (Doc. # 103 at 1-2). Torres is 56 years old

   and his projected release date from Big Spring Correctional

   Institution is March 25, 2026. (Doc. # 119 at 1).

         In   the   Motion,      written   in      Spanish,    Torres    seeks

   compassionate release from prison, presumably under Section


                                       1
Case 8:17-cr-00408-VMC-TBM Document 120 Filed 06/11/21 Page 2 of 6 PageID 445




   3582(c)(1)(A)(i), as amended by the First Step Act, because

   of his medical conditions, which include painful chronic

   intestinal and stomach issues. (Doc. # 114 at 1-2). The United

   States has responded (Doc. # 119), and the Motion is now ripe

   for review.

   II.   Discussion

         The   United   States   argues      that    the    construed   Motion

   should    be   denied   because       Torres     “has    not   demonstrated

   ‘extraordinary and compelling reasons’ warranting release.”

   (Doc. # 119 at 5). The Court agrees.

         A term of imprisonment may be modified only in limited

   circumstances.     18   U.S.C.    §   3582(c).     The    Court   construes

   Torres’s Motion as arguing that his sentence may be reduced

   under Section 3582(c)(1)(A)(i), which states:

         the court, upon motion of the Director of the Bureau
         of Prisons [(BOP)], or upon motion of the defendant
         after the defendant has fully exhausted all
         administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may
         reduce the term of imprisonment . . . after
         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.




                                         2
Case 8:17-cr-00408-VMC-TBM Document 120 Filed 06/11/21 Page 3 of 6 PageID 446




   18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

   expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the [BOP’s] denial of

   compassionate release.”      United States v. Estrada Elias, No.

   6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

   (citation    omitted).     “However,     it   does    not     alter   the

   requirement that prisoners must first exhaust administrative

   remedies before seeking judicial relief.” Id.

         Here, the United States appears to concede that Torres

   exhausted his administrative remedies. See (Doc. # 119 at 5

   (“As more than 30 days from the BOP’s receipt of defendant’s

   original    application   passed    before    he   filed    the   instant

   motion, this Court may consider the merits of defendant’s

   request.”)). Even assuming that Torres has exhausted his

   administrative remedies, the Motion is denied because he has

   not demonstrated that his circumstances are extraordinary and

   compelling so as to warrant release.

         The Sentencing Commission has set forth the following

   qualifying     “extraordinary      and   compelling        reasons”   for

   compassionate release: (1) terminal illness; (2) a serious

   medical condition that substantially diminishes the ability

   of the defendant to provide self-care in prison; or (3) the

   death of the caregiver of the defendant’s minor children.


                                      3
Case 8:17-cr-00408-VMC-TBM Document 120 Filed 06/11/21 Page 4 of 6 PageID 447




   USSG § 1B1.13, comment. (n.1); see also United States v.

   Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (“In short,

   1B1.13 is an applicable policy statement for all Section

   3582(c)(1)(A) motions, and Application Note 1(D) does not

   grant discretion to courts to develop ‘other reasons’ that

   might    justify    a   reduction       in   a     defendant’s    sentence.”).

   Torres bears the burden of establishing that compassionate

   release is warranted. See United States v. Heromin, No. 8:11-

   cr-550-VMC-SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

   2019)     (“Heromin     bears    the     burden       of   establishing     that

   compassionate release is warranted.”).

           Here, Torres cites to his gastro-intestinal issues in

   arguing    for     release,     which       include    chronic    stomach    and

   intestinal pain that prevent him from properly eating. (Doc.

   # 114 at 1-2). However, Torres does not provide his medical

   records, nor does he otherwise substantiate these diagnoses.

   (Id.). Indeed, the Court is uncertain exactly what condition

   Torres alleges he suffers from. Therefore, Torres has not

   sufficiently     demonstrated       that      he    has    a   serious   medical

   condition that substantially diminishes his ability to care

   for himself in his facility. See USSG § 1B1.13, comment.

   (n.1); see also United States v. Benitez, No. 8:01-cr-283-

   CEH-AEP, 2021 WL 424346, at *3 (M.D. Fla. Feb. 8, 2021) (“The


                                           4
Case 8:17-cr-00408-VMC-TBM Document 120 Filed 06/11/21 Page 5 of 6 PageID 448




   Court finds that sufficient medical documentation is needed

   in this case to meet the requirements of Heromin, and that

   the severity of the conditions cannot be determined without

   supporting documentation. . . . Defendant provides no medical

   records in support of his claim. Nor does he claim he is

   unable   to   care    for   himself       in   the   prison    environment.”

   (citation omitted)); Cannon v. United States, No. 11-048-CG-

   M, 2019 WL 5580233, at *1, 4 (S.D. Ala. Oct. 29, 2019)

   (denying a motion for compassionate release for a 71-year-

   old prisoner who suffered from “severe and chronic pain in

   his . . . stomach area,” among other medical conditions);

   United States v. Barberee, No. 8:09-cr-266-VMC-AEP, 2021 WL

   616049, at *2 (M.D. Fla. Feb. 17, 2021) (“Barberee’s medical

   conditions, including hypertension, gastrointestinal issues,

   and hearing problems, do not merit compassionate release

   because Barberee has not established that these conditions

   ‘substantially diminish [his] ability . . . to provide self-

   care within the environment of a correctional facility.’”

   (citation omitted)).

         Finally, the 18 U.S.C. § 3553(a) factors do not support

   compassionate        release.   Section         3553(a)       requires   the

   imposition of a sentence that protects the public and reflects

   the seriousness of his crime. As the United States explains,


                                         5
Case 8:17-cr-00408-VMC-TBM Document 120 Filed 06/11/21 Page 6 of 6 PageID 449




   “[t]he    nature    and    circumstances        of   this    case   involved

   smuggling 749 kilograms of cocaine into the United States

   jurisdiction       and    attempting       to   discard     14   bales   when

   approached by law enforcement agents.” (Doc. # 119 at 8).

   Torres “still has 5 years [of] incarceration remaining” and

   the Court finds that the need for deterrence weighs against

   release at this time. (Id. at 8).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Miguel Valdez Torres’s pro se construed Motion

   for Compassionate Release (Doc. # 114) is DENIED.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   11th day of June, 2021.




                                          6
